4:15-cv-03133-RGK-PRSE Doc # 27 Filed: 03/02/21 Page 1 of 4 - Page ID # 828




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

LOGAN LUNDAHL,              and    HOLLI
TELFORD,
                                                     4:15CV3133
                   Plaintiffs,

      vs.                                              ORDER

STEPHEN     DUNN,      STEPHEN
KENYON, DUSTIN SMITH, JEFF
SEMRAD, DIXIE HUBBARD, JAIME
DE ANDA, ONEIDA COUNTY, US
BANK, LAW OFFICES OF MERRILL
AND    MERRILL,     KIMBERLEY
JOHNSON, DETECTIVE SCHWARTZ,
DOUG WILLIAMS, DAVID NYE,
CRAIG CHRISTENSEN,        FIRST
AMERICAN    TITLE   INSURANCE
COMPANY, E. BROWN, SHARON
HESS, DOES 1-10, KEY BANK, LON
COLTON,      KENT      HIGGINS,
MOUNTAIN     WEST     DRILLING,
CONNIE EVANS, JEFF BARNES, and
MICHAEL FRANDSEN,

                   Defendants.

LISA NELSON, personally and as
assignee of claims belonging to the
Shanandoah Trust, H. Lundahl Telford                 8:16CV368
personally and as assignee to the claims of
Marti Lundahl; and H. LUNDAHL
TELFORD,                                               ORDER

                   Plaintiffs,

      vs.

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,
4:15-cv-03133-RGK-PRSE Doc # 27 Filed: 03/02/21 Page 2 of 4 - Page ID # 829




TORI R. A. KRICKEN, in her official
capacity; GEORGE E. POWERS, LAW
OFFICES OF SUNDAHL, POWERS,
KAPP & MARTIN, D. CHRISTINSEN,
SUSAN AUKEMA, PAMELLA GEE,
U.S. Postal Employees; and DOES 1-10,

                 Defendants.

LOGAN LUNDAHL,            and   HOLLI
LUNDAHL,
                                                     4:16CV3000
                 Plaintiffs,

     vs.                                               ORDER

MEL HOFFMAN,     LOS ANGELES
HOME-OWNERS AID, INC., LAW
OFFICES OF MCKAY, BURTON AND
THURMAN, JEREMY SINK, WILLIAM
THURMAN, MARLENE TELFORD,
GLENNA GOTTFREDSON, WELLS
FARGO BANK, J. SEMRAD, ED
NELSON, KRISTI GOULD, DOES 1-10
INC., JOSEPH BLUEMEL, DONALD
THATCHER, KARL VEN DEN BERG,
EDNA BROWN, KAREN MILLER, and
DOES 1-10,

                 Defendants.




                                    2
4:15-cv-03133-RGK-PRSE Doc # 27 Filed: 03/02/21 Page 3 of 4 - Page ID # 830




HOLLIE      TELFORD,     and    STEVEN
FRITTS,
                                                     4:16CV3147
                  Plaintiffs,

      vs.                                              ORDER

UNITED STATES OF AMERICA,
MOUNTAIN WEST FARM BUREAU
INSURANCE COMPANY, GEORGE
POWERS,      LAW OFFICE OF
SUNDAHL, POWERS, KAPP AND
MARTIN, LLC, SUSAN AUKEMA,
PAMELA GEE, LEA BONNECAZE, and
DOES 1-10,

Defendants.

HEIDI BELL, JARED LUNDAHL,
LOGAN        LUNDAHL,        BRIGHAM
LUNDAHL, H. LUNDAHL, and                             7:16CV5001
TELFORD-LUNDAHL TRUST, dated
June 15, 1993 Administered from the State
of Nebraska;                                           ORDER

                  Plaintiffs,

      vs.

THE GERALD AND MARY LUNDAHL
LIVING TRUST, (Now Irrevocable)
Dated April 19, 2005; MARY ANN
HADLEY-LUNDAHL, LAW OFFICES
OF BROCK, MARTIN & VOORHEES,
PC, KENDRA MARIE WALKER, and
BRIAN DAVID HADLEY,

                  Defendants.


                                       3
 4:15-cv-03133-RGK-PRSE Doc # 27 Filed: 03/02/21 Page 4 of 4 - Page ID # 831




HOLLI LUNDAHL,

                     Plaintiff,                            4:19CV3010

       vs.
                                                             ORDER
EQUIFAX INFORMATION SERVICES,
LLC,   EXPERIAN INFORMATION
SOLUTIONS, INC., and TRANSUNION
LLC,

                     Defendants.

      IT IS ORDERED that the Clerk shall file the “subpoena and virus notice” as
miscellaneous documents in all District of Nebraska cases where Holli Lundahl
Telford is a party. Treated as motions, said documents are denied and the court shall
take no further action.

      Dated this 2nd day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         4
